Exhibit 10.06

 

RBC Bank

 

COLLATERAL ASSIGNMENT OF
SITE LEASE AGREEMENT

 

 

THIS COLLATERAL ASSIGNMENT OF SITE LEASE AGREEMENT is made as of October 31,
2011 (this “Agreement”), by and between GES — PORT CHARLOTTE, LLC, a Georgia
limited liability company (“Assignor”), with a mailing address of c/o Lime
Energy Asset Development, LLC 16810 Kenton Drive Suite 240 Huntersville, NC
28078 and RBC BANK (USA) (“Bank”), with a mailing address of 75 Fifth Street,
NW, Suite 900, Atlanta, Georgia 30308.

 

RECITALS

 

A.            NORTH AMERICAN NATURAL RESOURCES-SOUTHEAST, L.L.C., a Michigan
limited liability company (“North American”) and CHARLOTTE COUNTY, a political
subdivision of the State of Florida (the “County”) have entered into that
certain Site Lease Agreement dated July 22, 2008, and amended November 8, 2010
(as the same may be amended, modified or restated from time to time, the
“Contract”).  Pursuant to the Contract, the County agreed to lease to North
American the real property described as Zemel Road Landfill tract, and attached
thereto as Exhibit “1” and Exhibit “2”, for the construction of a landfill gas
control and collection system and an energy facility for converting the gas into
electricity as described in Contract No. 2008000121.

 

B.            Assignor has entered into that certain Assignment and Assumption
Instrument effective as of January 26, 2009 (the “Assignment Agreement”) with
North American, for Assignor to assume from North American all of North
American’s rights, obligations, liabilities, titles and interests in and to the
Contract.

 

C.            Assignor desires to obtain extensions of credit from Bank (the
“Loan”), pursuant to that certain Loan Agreement, dated as of the date hereof
(as the same may be amended, modified or restated from time to time, the “Loan
Agreement”).

 

D.            The Loan is secured by, among other things, that certain
(i) Mortgage, Assignment of Rents and Security Agreement, dated as of the date
hereof (the “Mortgage”), by Assignor to or for the benefit of Bank, granting,
and creating, among other things, a lien on the Project and (ii) Security
Agreement, dated as of the date hereof (the “Security Agreement”), by and
between Assignor and Bank (the Loan Agreement, the Mortgage and the Security
Agreement, together with certain other documents executed and delivered in
connection with the Loan, are hereinafter collectively referred to as the “Loan
Documents”).

 

E.             As a condition precedent to the making of the Loan, Bank requires
that Assignor collectively assign to Bank all of its rights, title and interest
in the Contract.  The parties wish to establish the terms and conditions of such
assignment.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions.  Capitalized terms used but not defined in this
Agreement, including its preamble and recitals, shall have the meanings given to
them in the Loan Agreement.

 

2.             Recitals.  The parties hereto acknowledge and agree that the
above Recitals are true and correct in all material respects and that the same
are incorporated herein and made a part hereof by reference.

 

3.             Collateral Assignment.  As additional security for the
performance and discharge of all of the Liabilities, Assignor hereby
collaterally grants, assigns, transfers and sets over a security interest in
favor of Bank, in and to all of Assignor’s right, title and interest in and to
the Contract and all amounts due and payable to Assignor or paid to Assignor
thereunder or with respect thereto, including but not limited to, amounts owed
or paid to Assignor for any contractual breach, any misrepresentation or breach
of warranty, any indemnification or any price adjustments or offsets (all such
amounts, the “Contract Payments”).

 

4.             Assumption of Obligations.  Assignor agrees that Bank does not
assume any of the obligations or duties of Assignor under or with respect to the
Contract unless and until Bank shall have given the County written notice that
it has affirmatively exercised its right to take possession of the Project while
an Event of Default exists under the Loan Documents.  Bank may, in its absolute
discretion, reassign its right, title and interest in the Contract without any
requirement for Assignor’s consent.  Assignor shall faithfully keep and perform,
or cause to be kept and performed, all of the covenants, conditions and
agreements contained in the Contract, now or hereafter existing, on the part of
Assignor to be kept, except for such non-compliance as would not give the County
the right to terminate the Contract or to exercise remedies thereunder, and
shall exercise its rights in good faith to compel, when deemed advisable in
Assignor’s good faith reasonable business judgment, performance by the County of
all material obligations, covenants and agreements by the County to be performed
under the Contract.

 

5.             Representations and Warranties.  Assignor represents and warrants
that (a) attached hereto as Exhibit A is a true, correct and complete copy of
the Contract, together with all amendments, modifications and supplements
thereto, (b) to Assignor’s knowledge, no Contract or Contract Payment has been
or is the subject of any other assignment, pledge, security interest, title
retention agreement or other encumbrance involving the Assignor (c) the Contract
and the Assignment Agreement are valid, enforceable agreements against the
Assignor, that Assignor has full power and authority to execute and deliver this
Agreement, and (d) to Assignor’s knowledge, no party is in default under the
Contract.

 

6.             Certain Covenants of Assignor.  Except as permitted in the Loan
Agreement, Assignor agrees (a) not to further assign or otherwise transfer its
interest in the Contract so long as this Agreement is in effect and (b) at
Bank’s request, while an Event of Default exists, the Assignor agrees to deliver
to Bank all original and other documents evidencing and relating to the Contract
and this Agreement.

 

2

--------------------------------------------------------------------------------


 

7.             Remedies.  While an Event of Default exists and in addition to
all other rights and remedies of Bank, whether provided under law or otherwise,
Bank shall have the following rights and remedies which may be exercised without
notice to, or consent by, the Assignor, except as such notice or consent is
expressly provided for herein:

 

A.            Subject to the terms of the Contract, upon thirty (30) days prior
notice to the Assignor, Bank may assign, sell or otherwise dispose of the
Assignor’s rights, title and interest in and to any or all of the Contract and
Contract Payments or any part thereof, either with or without special conditions
or stipulations.  Subject to the terms of the Contract, Bank shall have the
power to execute assurances on behalf of the Assignor and perform all other acts
which Bank may, in Bank’s reasonable discretion, deem appropriate or proper to
complete such assignment, sale or disposition, and Bank shall also have the
power to purchase the Assignor’s right, title and interest in and to any or all
of the Contract and Contract Payments or any part thereof.

 

B.            Bank may first apply the proceeds actually received from any such
assignment, sale or other disposition of the Contract to the reasonable costs
and expenses thereof actually incurred, including, without limitation to,
reasonable attorneys’ fees and all legal, travel and other expenses which may be
actually incurred by Bank.  Thereafter, Bank may apply any remaining proceeds to
such of the Liabilities as Bank may elect in its sole discretion.  Assignor
shall remain liable to Bank for any expenses or Liabilities remaining unpaid
after the application of such proceeds.

 

C.            Nothing contained herein shall be construed as requiring Bank to
take any such action at any time.  All of Bank’s rights and remedies, whether
provided under law, the Obligations, this Agreement or otherwise shall be
cumulative and none is exclusive.  Such rights and remedies may be enforced
alternatively, successively or concurrently.

 

8.             Assignor’s Rights.  While no Event of Default exists under any
other Loan Document, insofar as the Assignor may have any right, privilege of
claim against the County under the Contract, including, without limitation, any
of its rights and remedies arising out of a breach of any representations,
warranties and covenants under the Contract, Assignor will enforce such rights
and remedies in good faith in the exercise of its reasonable business judgment. 
Assignor agrees that this Agreement shall constitute a perfected, absolute and
present assignment provided that Bank will not enforce the provisions of the
Contract until an Event of Default has occurred under the Loan Documents.  While
an Event of Default exists, Bank may, without affecting any of its rights or
remedies against Assignor under any other instrument, document or agreement,
exercise its rights under this Agreement in any manner permitted by law.

 

9.             Power of Attorney.  Assignor does hereby irrevocably constitute
and appoint Bank its true and lawful attorney with full power of substitution,
for it and in its name, place and stead, to do or cause to be done, at any time
after the occurrence and during the continuance of an Event of Default such acts
as Bank, in its sole discretion and as permitted under Section      of the Loan
Agreement, deems necessary and advisable to effect the terms and conditions of
this Assignment and to otherwise realize Bank’s rights, authority and powers
hereunder, and the

 

3

--------------------------------------------------------------------------------


 

benefits provided to Bank herein. The foregoing appointment is and the same will
be coupled with an interest in favor of Bank.

 

10.           Covenant to Disclose.  Assignor shall promptly notify the Bank in
writing if it receives notice from the County that a breach has occurred under
the Contract or if Assignor alleges that the County has breached the Contract.

 

11.           No Oral Modifications or Waivers; Governing Law.  This Agreement
may not be modified orally nor any of its provisions waived, but only in a
writing signed by the party against whom such modification or waiver is sought
to be enforced.  This Agreement shall be governed by the laws of the State of
Georgia, without regard to its principles of conflicts of laws.

 

12.           Costs and Expenses. Assignor agrees to pay all costs and expenses
(including without limitation reasonable attorneys’ fees) which Bank may
actually incur in exercising any of its rights under this Agreement.

 

13.           No Waiver.  Any failure or delay by Bank to require strict
performance by Assignor of any of the provisions, warranties, terms and
conditions contained herein or in any other agreement, document or instrument,
shall not affect Bank’s right to demand strict compliance and performance
therewith, and any waiver of any default shall not waive or affect any other
default, whether prior or subsequent thereto, and whether of the same or of a
different type.  None of the representations, warranties, terms, conditions and
provisions contained herein or in any other agreement, document or instrument
shall be deemed to have been waived by any act or knowledge of Bank, its agents,
officers or employees, but only by an instrument in writing, signed by an
officer of Bank and directed to Assignor, specifying such waiver.

 

14.           Entire Agreement.  This Agreement when executed by the parties
hereto contains the complete and entire understanding of the parties with
respect to the subject matter hereof, and no changes shall be recognized as
valid unless they are made in writing and similarly executed.

 

15.           Parties; Assignment.  This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the parties
hereto.  Assignor may not assign its interest in this Agreement without Bank’s
prior written consent.  Bank may assign its interest in this Agreement without
Assignor’s consent or notice to Assignor.

 

16.           No Partnership.  Nothing herein contained shall constitute Bank as
a joint venturer, partner or agent of Assignor or render Bank liable for any
debts or obligations of Assignor, nor shall Bank be liable for any acts,
omissions, representations or contracts of Assignor.

 

17.           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which shall
constitute one and the same instrument.

 

[Signatures Appear of the Following Page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement to be
effective on the date first written above.

 

 

BANK:

 

 

 

RBC BANK (USA)

 

 

 

 

 

By:

 

 

 

Brendan McGuire

 

 

Senior Vice President

 

 

 

ASSIGNOR:

 

 

 

GES — PORT CHARLOTTE, LLC

 

By:

Lime Energy Asset Development, LLC, its sole member and manager

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Eric Dupont

 

 

 

President

 

(Signature Page to Collateral Assignment of Site Lease Agreement)

 

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

CONTRACT

 

See attached

 

--------------------------------------------------------------------------------